DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-4, 7-11 and 14-17 and 20 were previously pending and subject to a non-final rejection dated February 3, 2022. In the Response submitted on April 25, 2022, claims 1, 8, ad 14 were amended. Therefore, claims 1-20 are currently pending, claims 5-6, 12-13 and 18-19 withdrawn, and claims 1-4, 7-11 and 14-17 and 20 are subject to the following final rejection. 

Response to Arguments
Applicant’s arguments filed on pages 10-17 of the Response, regarding the previous rejection of the claims under 35 U.S.C. 103 have been fully considered but are moot in view of the amended claims and amended rejection and references below.

Claim Objections
Claims 1, 18 and 14 are objected to for the following informality: the claims recite “monitoring, by the one or more processor” (singular processor) and should recite “monitoring, by the one or more processors” (plural processor). Dependent claims 2-4, 7, 9-11, 15-17 and 20 are objected by virtue of dependency. “
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 8, 10-11, 14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0262790 to Khasis (hereinafter “Khasis”) in view of U.S. Patent Application Publication No. 2002/0019785 to Whitman (hereinafter “Whitman”) and further in view of U.S. Patent No. 10,262,319 to Benkreira et al. (hereinafter “Benkreira”).
In regard to claims 1 and 14, Khasis discloses receiving, by one or more processors, a request to cancel a first order to acquire a product and ship the product to a first location; (Paras. 77, 102-103) (The optimization server/module (i.e., by one or more processors)… may also take inventory data into consideration. In another example, if 10 people in a city ordered the exact same item, having the exact same SKU, and one of the recipients… cancels the order while a delivery vehicle is on its way (i.e., receiving a request to cancel a first order to acquire a product and ship the product to a first location)….). 
Khasis discloses determining, by the one or more processors, that the product has been shipped to the first location; placing, by the one or more processors, the product in a cancelled order inventory; and monitoring, by the processor, incoming orders to determine if the incoming orders comprise the product (Paras. 77, 102-103) (The optimization server/module (i.e., by one or more processors)…may also take inventory data into consideration such that it routes the delivery vehicle with the appropriate inventory to the recipient's location. In another example, if 10 people in a city ordered the exact same item, having the exact same SKU (i.e., monitoring incoming orders to determine if the incoming orders comprise the product), and one of the recipients…cancels the order while a delivery vehicle is on its way (i.e., determining that the product has been shipped to the first location; placing the product in a cancelled order inventory), the system can provide an alternate routing plan to the same driver, another driver or autonomous vehicle to deliver the undelivered item to another eligible recipient of the same item in the area  after meeting all eligible route, vehicle, and administratively defined constraints.
Khasis discloses receiving, by the one or more processors, a second order to acquire the product, the second order including instructions to ship the product to a second location; and instructing, by the one or more processors, a courier to transport the product to the second location to complete the purchase of the product as a new product with respect to the second order (Paras. 77, 102-103) (The optimization server/module (i.e., by one or more processors)…may also take inventory data into consideration such that it routes the delivery vehicle with the appropriate inventory to the recipient's location. In another example, if 10 people in a city ordered the exact same item, having the exact same SKU (i.e., receiving a second order to acquire the product, the second order including instructions to ship the product to a second location), and one of the recipients…cancels the order while a delivery vehicle is on its way, the system can provide an alternate routing plan to the same driver (i.e., a second location), another driver or autonomous vehicle to deliver the undelivered item to another eligible recipient of the same item in the area  after meeting all eligible route, vehicle, and administratively defined constraints.
As discussed above, Khasis discloses placing the product in a cancelled order inventory; and instructing a courier to transport the product to a second location to complete the purchase of the product as a new product. Khasis does not explicitly disclose or teach, however, Whitman teaches that the placing is based on determining whether container has been opened (based on the open container determination) and if the container has not been opened; and also teaches that the instructing a courier to transport the product to the second location is to avoid processing the product as a returned product with respect to the first order (Paras. 143, 145; Claim 5 and 27) (Claim 5: determining whether the item is opened, claim 27: if the item is not opened, shipping the item to a customer… there may be an occasion when someone brings back an unopened item to iReturns for which a merchant has a pending order. In such a case, iReturns is able to facilitate the shipment of the merchandise directly to the new customer… bypassing the need to send it back to the stocking warehouse for reprocessing and reshipping to the new customer (i.e., to avoid processing the product as a returned product with respect to the first order).)
Khasis does not explicitly disclose or teach, however, Whitman teaches that based on determining whether container has been opened (based on the open container determination) and if the container has been opened, instructing, by one or more processors, a courier to transport the product to a location associated with a seller of the product (Para. 24; Claim 5) (…determining whether the item is opened… For returned items that are damaged (i.e., opened) or incomplete, in an embodiment of the present invention, the extension stores reduce the costs and effort associated with return of the product to the manufacturer by gathering the defect information and, as directed by merchants, sending the item back to the manufacturer (i.e., instructing a courier to transport the product to a location associated with a seller of the product).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the item ordering system of Khasis to include the step of determining whether the item was opened, to ensure that only unopened items are being sold (See Para. 139 of Whitman, discussing that most online vendors ship only brand-new unopened items). 
Khasis in view of Whitman does not explicitly disclose or teach, however,  Benkreira teaches that the product that has been shipped (in Khasis) is shipped in a container that includes an insulated cable wrapped around an exterior of the container that is coupled to a sensor receptive to electrical conductivity (Fig. 1A-1B, 105-1, Col. 3, lines 29-51; Col. 4, lines 44-63, and Col. 6, lines 8-19) (In some implementations, such as when the conductive structure is used within the package, the same conductive structure may be used to seal the outside of the package (i.e., wrapped around an exterior of the container). For example, adhesive tape with copper coil may be used to seal the outside of the package (i.e., an insulated cable is wrapped around). Example implementations 100 may include a package that is to be used to ship a transaction card that has been issued to a user (i.e., product that has been shipped is shipped in a container). The package may include an activation device (that is able to use one or more sensors to detect a change associated with the package) (i.e., that includes a sensor) that is able to determine when the package has been opened, and may, after determining that the package has been opened…the package may be set up to include a conductive structure and an activation device…the package may be sealed using a conductive structure…the activation device may monitor an electrical property associated with the conductive structure (e.g., current, voltage, resistance, etc.) (i.e., sensor responsive to electrical conductivity). Figs. 1A and 1B show the tape wrapped around the package (i.e., insulated cable wrapped around an exterior of the container).)
As discussed above, Khasis discloses actions by the one or more processors. Khasis in view of Whitman does not explicitly disclose or teach, however, Benkreira teaches receiving (by the one or more processors of Khasis), sensor data from the sensor, the sensor data transmitted over a wireless network (Col. 13, lines 13-21; Col. 14, lines 50-64; Col. 16, lines 52-67; Col. 23, lines 27-36) (In some implementations, the first device may include a sensor for detecting a change to a condition associated with the package (i.e., sensor data from the sensor), a communication interface for communicating information (i.e., the sensor data transmitted over) to the remote server (over the network), one or more memories, and one or more processors communicatively coupled to the one or more memories. Example environment includes….network 270…includes one or more wired and/or wireless networks (i.e., transmitted over a wireless network).)
As discussed above, Khasis discloses actions by the one or more processors. Khasis in view of Whitman does not explicitly disclose or teach, however, Benkreira teaches determining, by the one or more processors and based on the sensor data regarding electrical conductivity whether the insulated cable has been cut so as to open the container (Col. 3, lines 41-53; Col. 17, lines 60-Col. 18, line 8) (The package may be sealed using a conductive structure, such as adhesive tape embedded with copper coil, and the activation device may monitor an electrical property associated with the conductive structure (e.g., current, voltage, resistance, etc.). If the conductive structure is cut (e.g., the user may cut the conductive structure to open the package, such as when the conductive structure is used to seal the package), electrical properties associated with the conductive structure may change, thereby signaling to the activation device that the package has been opened (i.e., determining….regarding electrical conductivity whether the insulated cable has been cut so as to open the container). Additionally, the one or more processors may receive, from the sensor, a value indicating an amount of the electrical property associated with the conductive structure (i.e., determining, based on the sensor data regarding electrical conductivity). The amount of the electrical property may be an amount of electrical current flow, an amount of voltage, an amount of resistance, or an amount of capacitance. Additionally, the one or more processors may determine that the value indicating the amount of the electrical property satisfies the threshold change to the electrical property of the conductive structure. The threshold change to the electrical property may cause the first trigger condition to be satisfied. Additionally, the one or more processors may determine that the package has been opened based on the first trigger condition being satisfied….That is, Examiner is interpreting the determining of whether the value is below the threshold, determines that the package as not been opened (i.e., cut or not cut).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the item of Khasis in view of the determining whether the item is opened process of Whitman with the activation device and sensor of Benkreira with the motivation of providing an automated system for providing status information of the package.
In regard to claim 8, Khasis discloses a server comprising: one or more processors; and one or more non-transitory computer readable media storing instructions executable by the one or more processors to perform operations (Para. 38, 121; Claim 62) (optimization server 110 (i.e., a server comprising one or more processors) ….The system also includes a plurality of servers 643…Similarly, the server 643 may include server data storages 644).
Examiner notes the rest of the limitations of claim 8 are taught above, as discussed in claims 1 and 14. 
In regard to claims 3, 10 and 16, Khasis discloses wherein instructing the courier to transport the product to the second location comprises: determining that the courier is transporting the container to the first location (Paras. 102-103) (…if an autonomous vehicle needs to make a delivery to an inputted destination… such that it routes the delivery vehicle with the appropriate inventory to the recipient's location (i.e., determining that the courier is transporting the container to the first location).)
Khasis discloses instructing the courier to transport the container to the second location instead of to the first location (Paras. 102-103) (In another example, if 10 people in a city ordered the exact same item, having the exact same SKU, and one of the recipients… cancels the order while a delivery vehicle is on its way (i.e., determining that the courtier is transporting the container to the first location), the system can provide an alternate routing plan to the same driver…. to deliver the undelivered item to another eligible recipient of the same item in the area… (i.e., instructing the courier to transport the container to the second location instead of the first location).)
In regard to claims 4, 11 and 17, Khasis in view of Whitman does not explicitly disclose or teach, however, Benkreira teaches the insulated cable is electrically coupled to the sensor to create a circuit having a closed state (Fig. 1B; Col. 6, lines 8-19) (…the adhesive tape may also connect to the activation device inside of the package (i.e., insulated cable is electrically coupled to the sensor). In some cases, the adhesive tape used to seal the package may be placed onto the package in a manner that forms a closed circuit (i.e., to create a circuit having a closed state), such that the user cutting the tape may disturb or alter electrical properties associated with the closed circuit). 
Khasis in view of Whitman does not explicitly disclose or teach, however, Benkreira teaches cutting a portion of the insulated cable to open the container causes the sensor to determine that the circuit has changed from the closed state to an open state indicating that the container has been opened (Fig. 1B and 1C; Col. 6, lines 31 – Col. 7, line 20) (…the activation device may determine whether the package has been opened based on whether a trigger condition has been satisfied. For example, the activation device may include one or more processors and/or one or more sensors capable of detecting a change associated with the package. In this case, the activation device may be configured with a trigger condition associated with the change, such that a user opening the package enables the one or more sensors to detect the change, which allows the one or more processors to determine that the trigger condition has been satisfied (i.e., indicating that the container has been opened) …..In some implementations, the conductive adhesive tape may be placed within the package in a manner that creates a closed circuit. In this case, the user cutting the conductive adhesive tape may cause a change in an electrical property of the conductive adhesive tape, which change may be detected by the sensor (i.e., cutting a portion of the insulated cable to open the container causes the sensor to determine that the circuit has changed from the closed state to an open state).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the item of Khasis in view of Whitman with the copper coil with adhesive tape features for detecting that the package has been opened of Benkreira with the motivation of providing and automated status information of the package.

Claims 2, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Khasis in view of Whitman and further in view of Benkreira, as applied to claims 1 and 14 above, and further in view U.S. Patent Application Publication No. 2019/0362308 to Memon et al. (hereinafter “Memon”).
In regard to claims 2, 9 and 15, Khasis in view of Whitman and further in view of Benkreira does not explicitly disclose or teach, however, Memon teaches wherein instructing the courier to transport the product to the second location comprises: determining that the container is located at the first location (Abst.; Paras. 25-27) (Distributing warehousing of products by receiving….a first notification that a product was delivered to a first customer at a first location (i.e., determining that the container is located at the first location).)
Khasis in view of Whitman and further in view of Benkreira does not explicitly disclose or teach, however, Memon teaches instructing the courier to transport the container from the first location to the second location. (Abst.; Paras. 25-29) (Distributing warehousing of products by receiving….a first notification that a product was delivered to a first customer at a first location (i.e., a first location)…the technology receives a designation of the delivered product for return, and then identifies a second delivery location for the designated product, the second delivery location being a location of a second customer/a second customer (Bob) has placed an order for the same model toaster over with StoreMart via his computer 130 (i.e., second location – of the second order to ship the product to the second location)… Alice leaves the package, relabeled for return, in a place (Alice's front stoop) for a delivery service (i.e., first location), for example Diana (i.e., the courier), to pick up ….on Diana scanning the label that Alice has attached to the repackaged toaster oven, directs Diana to deliver the repackaged toaster oven to Bob's delivery location (i.e., instructing the courier to transport the container from the first location to the second location).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Khasis in view of Whitman and further in view of Benkreira with the instructions of Memon with the motivation of providing a more efficient system that can reprocess returned items to new orders without having to return them to a distribution center (See Para. 2 of Memon).

Claims 7 and 20, are rejected under 35 U.S.C. 103 as being unpatentable over Khasis in view of Whitman and further in view of Benkreira, as applied to claims 1 and 14 respectively, and further in view of U.S. Patent Application Publication No. 2019/0037362 to Nogueira-Nine et al. (hereinafter “Nogueira-Nine”).
In regard to claims 7 and 20, Khasis in view of Whitman and further in view of Benkreira does not explicitly disclose or teach, however, Nogueira-Nine teaches wherein the container includes a modem that is capable of wirelessly transmitting the sensor data (Paras. 54-55, 102-103, 108) (LTUS…may additional include….a communication system 1033,  (e.g., a modem…) (i.e., wherein the container includes a modem) which may use wired and/or wireless communication technologies (i.e., capable of wirelessly transmitting)…In some cases, the LTU 300 may be configured to send information via the fastest route (e.g., the communication channel (i.e., modem that is capable of wirelessly transmitting the sensor data) and/or mode having the fastest available data transfer rate, etc.)… Reported (sensor) information may be passed along various communication channels (from the LTU) to an LTU server 132.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the item of Khasis in view of Whitman and further in view of the automated system of Benkreira with the communication system/modem of Nogueira-Nine with the motivation of quickly sending the sensor data information (See Para. 55 of Nogueira-Nine).

Prior Art
The following prior art, made of record and not relied upon, is considered pertinent to Applicant’s disclosure:
U.S. Patent Application Publication No. 2017/0330142 to Kanellos et al. (hereinafter “Kanellos”). Kanellos discloses a container at the delivery hatch for pick-up by the customer. The invention discloses receiving a request to cancel delivery from a customer; detecting whether the at least one delivery drawer is open; cancelling the delivery of the at least one container based on the detection; and displaying, if the at least one delivery drawer is detected to be open, a message informing the customer that the delivery cannot be cancelled. See Fig. 25.
U.S. Patent Application Publication No. 2017/0111998 to Brodsky et al. (hereinafter “Brodsky”). Brodksy discloses a tamper-respondent electronic circuit structure that includes at least one flexible layer and paired conductive lines disposed on the flexible layer; and provides monitor circuitry electrically connected to the paired conductive lines to differentially monitor the paired conductive lines for a tamper event.
U.S. Patent No. 9,760,854 to Chowdhary (hereinafter “Chowdhary”). Chowdhary discloses a system that can act on behalf of the customer to cancel the order with the vendor, and reroute the order.
U.S. Patent No. 10,074,247 to Tang et al. (hereinafter “Tang”). Tang discloses a package having a sensor that detects the opening of the package. Upon detecting the opening of the package, a device associated with the sensor transmits a signal to a web server. The web server may take various actions in response to the receipt of the signal. 
U.S. Patent Application Publication No. 2020/0051015 to Davis et al. (hereinafter “Davis”). Davis discloses a receiving party cancels delivery while the package is en route and packages are simply returned to the sender at the initially specified address or returned to the shipping center nearest to the sending party's address for pickup – such that, the invention enables packages to automatically update the shipping, routing and delivery information for each package in real-time on the package.
Dynamically Generate Promotion in a Region for the Unopened In -transit Returned Items in the Region, by an IP.com Prior Art Database Technical Disclosure (hereinafter “Dynamically Generate Promotion”).  Dynamically Generate Promotion discloses that when a return is initiated by a customer, determine, based on the return reason, whether the item in return is an unopened item, and then, if the item is an unopened one, dynamically generate a promotion on the item for the customers in the region.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rupangini Singh whose telephone number is (571)270-0192.  The examiner can normally be reached on Monday - Friday 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RUPANGINI SINGH/Primary Examiner, Art Unit 3628